Citation Nr: 0603190	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  98-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
rating for bilateral flatfoot (pes planus.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1998 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to a rating in excess of 10 percent disabling for 
bilateral pes planus.  The Board remanded this matter for 
further development in January 2000.  Prior to returning this 
matter to the Board the RO granted a 30 percent rating in an 
August 2000 rating decision, effective the date of claim.    

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of 
agency of original jurisdiction (AOJ), that is, RO, 
consideration from the appellant.  

In October 2003, in accordance with the holding in DAV, this 
appeal was remanded to the RO for additional development.  
Such has been accomplished and this matter is now returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's service-connected pes planus symptoms more 
closely resemble pronounced pes planus with findings on most 
recent examination including a collapse of the medial arch 
bilateral upon weightbearing; limited range of motion 
bilaterally; a lack of propulsion, lack of medial arch 
support with fatigue and weakness of the lower extremities, 
improved about 75 percent with current appliances, but with 
current appliances resulting in additional problems of 
weakness and limited mobility. 


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran filed the current claim in 
June 1997.  After adjudicating the veteran's claim in March 
1998, the RO provided initial notice of the provisions of the 
VCAA in a November 2002 letter.  In this letter, the veteran 
was told of the requirements to establish an increased 
rating, of the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the supplemental statement of the 
case issued in October 2005 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Thus, no further notices are required.  See 
Quartuccio, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d ).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  Thus, the Board finds that in light of 
the favorable outcome of this case, no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.



II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 59 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The veteran's service-connected disability has been rated as 
30 percent disabling under Diagnostic Code 5276, for acquired 
flat feet.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276.  
Under Diagnostic Code 5276, for a severe disability, a 30 
percent rating is assigned bilateral disability.  A severe 
disability is characterized by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  A maximum 50 percent rating is 
awarded when for a bilateral disability that is pronounced.  
A pronounced disability is manifested by marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
Achillis on manipulation, not improved by orthopedic shoes or 
appliances.

The veteran filed his claim for an increased rating in June 
1997.  In conjunction with his claim, VA records from 1996 
were submitted showing podiatry treatment in 1996, with 
complaints of having broken his arch support.  He was also 
seen in podiatry in August 1996 for pes planus.  

VA records from December 1997 revealed that he was seen with 
complaints that arch supports he had received a month ago 
were not helping.  He was assessed with weak arches which the 
supports did not seem to be helping.  He was followed up a 
week later in December 1997 for evaluation of his bilateral 
heel and arch pain.  He was casted for and received 
orthotics.  He stated that the pain was relieved about 40 
percent by the orthotics.  He had a steroid injection about 
three months ago and stated that it had relieved his pain by 
greater than 90 percent.  He was evaluated by orthotics to 
see how well they conformed to the foot and fit in his shoes.  
The orthotic plate collapsed on weight bearing.  Pedal pulses 
were palpable bilaterally.  His skin was soft, supple and 
intact with no open lesions bilaterally.  Epicritic sensation 
was intact bilaterally.  The diagnosis was pes planus 
bilaterally and plantar fasciitis bilaterally.  Plans were 
discussed and agreed upon by his other doctor to continue 
NSAIDS, consult prosthetics to recast the veteran for 
graphite plate orthotics.  He was also instructed to continue 
stretching exercises.  The veteran was to return in 2 months 
with new orthotics.   

The report of a February 1998 VA examination revealed a 
history of flat feet since the 1970's with chief complaints 
of pain which was constant and increasing except when the 
veteran was lying down and off his feet.  He had no pain in 
his feet at that time.  Physical examination showed a marked 
prolapse of the metatarsal arch with flattening of the 
forefoot and spreading of the forefoot to a mild degree.  He 
had a very poor toe or heel rising.  His diagnosis was 
moderately severe flat feet, which was symptomatic.  X rays 
were ordered.  

Private treatment records, received in July 2003, reflect 
treatment for the veteran's foot problems in 1998.  These 
include a June 1998 lower extremity examination for 
complaints of a painful left ankle and foot, with a history 
of a work related injury to his left ankle when he twisted 
his ankle stepping into a hole.  He was fitted with an air 
cast for his ankle injury and presented at this examination 
with this cast.  He was noted to have preexisting flat feet 
and wore functional orthotics for this and he presented with 
those in his shoes.  He said he could not walk at all on the 
left foot and ankle without orthotics, but on the right side, 
he could walk to a limited capacity.  He felt that the 
orthotics were helping his left foot and ankle injury to a 
certain degree.  

Examination of the lower extremities in June 1998 revealed 
that his neurovascular status, range of motion, and muscle 
strengths were grossly intact and within the borderline of 
normal limits in the feet bilaterally, except for the left 
lower extremity ankle region.  He had pin point tenderness 
along the posterior tibial tendon with some fullness and 
swelling in this region.  He had a negative Tinel sign.  He 
denied any radiating pain to the toes.  Muscle strength was 
approximately minus 4/5 to 4/5 with plantar flexion and 
inversion.  He had instantaneous pain and discomfort when 
this was performed.  The posterior tibial tendon appeared to 
be grossly intact however.  The heel itself was asymptomatic.  
He ambulated with an antalgic gait to the left side.  He had 
complete compensatory pes planovalgus foot type deformities 
bilaterally, relatively equal and symmetrical, but there was 
increased swelling and bulging on the left side, compared to 
the right.  He was able to do a single leg heel raise on the 
unaffected right side without any difficulty, clearing the 
ground approximately 2 to 3 inches; the arch did reform.  
When asked to do so on the left, he was able to get the heel 
off the ground about 1/2 inch to 1 inch.  He had difficulty 
doing a single leg raise.  There was tenderness along the 
posterior tibial tendon.  Again, when he ambulated, there was 
no significant valgus deviation.  X-rays were ordered and did 
not show evidence of fracture or acute dislocation.  Joint 
spaces appeared to be well maintained.  There was significant 
pes planovalgus foot type deformity.  There was a low 
calcaneal inclination angle.  Mild degenerative changes were 
noted.  The diagnoses in June 1998 included acute left foot 
and ankle strain/sprain, posterior tibial tendon strain left 
foot and ankle due to work related injury in April 1998.  
Also diagnosed was rule out partial tear posterior tibial 
tendon, left foot and ankle, rule out posterior tibal tendon 
dysfunction left foot and ankle, and pes planovalgus foot 
type deformity.  Plans were made to treat the left ankle with 
a short leg fibro glass cast, with plans to follow up in 
several weeks with additional casting for 6 to 8 weeks, and 
if the cast could be removed at that point, he would start 
physical therapy with supportive ankle bracing and 
appropriate shoe orthotics.  He was also placed on work 
restrictions with sedentary work only.  

Follow up a week later in June 1998 revealed the veteran to 
complain of discomfort in his cast.  He also had a lot of 
questions about his preexisting flat feet and became angry 
when the treating physician could not provide satisfactory 
answers to his questions about why he was having certain 
symptoms.  The physician could not find the objective 
findings to substantiate the magnitude of his subjective 
complaints.  He was placed in a padded and molded short leg 
fiberglass cast.  Additional records in July 1998 reflect 
continued follow up for a posterior tibial strain, ankle 
strain and possible tibial tendon dysfunction, said to be 
secondary to a work injury.  He was said be progressing well 
with the recovery of his ankle in early July 1998.  Towards 
the end of July 1998, he was seen for followup of the cast, 
and was complaining that he was still getting discomfort in 
the arch area, near the posterior tibial tendon.  The cast he 
was still wearing was removed, and the foot was examined.  
There was still mild swelling and tenderness along the 
posterior tibial tendon.  He was able to put some weight on 
it but said he got discomfort on the arch when he did so.  He 
did benefit from the cast immobilization at this time, and he 
was switched to a Cam Walker type boot, locked at 90 degrees 
neutral.  Physical therapy was also to be begun.  

By the end of August 1998, he was showing significant 
improvement, although he was still using the Cam Walker boot.  
He had increased range of motion.  The foot showed less 
swelling than before, but he had a little tenderness along 
the posterior tibial tendon, and a little bit along the 
peroneal tendon.  He was overall much improved and was 
walking with a much more confident gait.  He was to continue 
with further physical therapy in order to wean him off the 
Cam Walker into a sneaker with orthotics, which he said were 
working well.  His work status was upgraded from sedentary to 
no prolonged standing or excessive walking, from zero to 1 
hour of walking and standing with the Cam Walker.  

Follow up in September 1998 revealed him to continue to be 
doing much better with his posterior tibial tendonitis, 
tendon dysfunction.  He stated that he was doing much better, 
having better inversion and eversion and less pain.  
Examination revealed less tenderness upon palpation, minimal 
swelling and increased range of motion for both inversion and 
eversion with less symptoms.  Maximum inversion caused pain 
over the anterior talofibular ligament.  There was no 
significant swelling and minimal tenderness noted.  There was 
a negative anterior and posterior testing.  There was no 
click or crepitation.  He ambulated with bilateral pes plano 
valgus foot type deformity, somewhat increased on the left 
side, versus the right.  He was able to go up on his toes a 
little better than before.  Overall he was making tremendous 
progress.  He had weaned himself from the Cam Walker at home, 
but still used it at work.  He had an Aircast ankle brace 
which also helped.  Orthotics were examined and made 
appropriately.  He continued to show improvement of the left 
posterior tibial tendonitis/tendon dysfunction in October 
1998.  Examination showed some mild swelling along the 
lateral aspect of the ankle and there was some tenderness in 
the region of the anterior talofibular ligament.  There was 
still some tenderness along the posterior tibial tendon, but 
overall he was making progress.  Work status in October 1998 
was upgraded to no prolonged standing or excessive walking, 
and to wear the Aircast brace with comfortable sneakers.  

In November 1998 follow up for the posterior tendon 
dysfunction, he stated that his condition was unchanged.  He 
still had tenderness over the posterior tibial tendon and 
still had minimal swelling.  He was able to ambulate and was 
able to go up on his toes.  His arch did somewhat reform.  
The physician told the veteran he was not 100 percent sure 
why he was still having pain and was concerned.  The symptoms 
had been going on for some time, with the ankle injury having 
happened in April 1998.  Magnetic resonance imaging (MRI) was 
recommended for the left ankle.  Work status was no prolonged 
standing or walking.  In December 1998, post MRI follow up, 
he still had problems and pointed to the anteromedial aspect 
of the medial malleolus along the deltoid ligament as well as 
along the posterior tibial tendon.  Minimal swelling near the 
medial malleolus was noted.  He walked with a guarded gait to 
the left side.  The MRI taken in November 1998 was said to 
indicate a small tibial talar and subtalar joint effusion as 
well as a 5 millimeter ganglion cyst in the tarsal sinus.  
This physician was not 100 percent sure with the findings of 
the actual MRI report and recommended an additional physician 
interpret the report.  Later in the month, the veteran 
complained that his left foot/ankle was feeling a little 
worse.  

In January 1999, the veteran presented for follow up of 
posterior tibial tendonitis with sinus tarsi cyst and left 
lower extremity injury.  He said the ankle brace helped a 
bit.  He still had difficulty walking and going up and down 
stairs.  Lower extremity examination revealed that there was 
still tenderness along the posterior tibial tendon and 
minimal swelling.  He had limited motion on dorsiflexion and 
plantar flexion of about 5 to 10 degrees compared to the 
right side.  He walked with an antalgic gait to the left and 
had trouble doing a single leg heel raise on the left as 
compared to the right.  Injection therapy was recommended but 
he did not desire it.  The physician felt that the veteran 
had reached maximum medical improvement.  His work 
restriction was permanent work restriction of no heavy 
lifting, no standing or walking more than 1 or 2 hours per 
day and no climbing, excessive kneeling or bending.  He was 
to continue wearing an ankle brace as needed and to wear good 
comfortable shoes as well as orthotics. 

The report of a July 2000 VA examination noted that the 
veteran was status post bilateral ankle ligamentous injury in 
1979.  He stated that he wore support following injury.  He 
was currently fitted with articulated ankle foot arthrosis or 
ankle fixation orthotics (AFO's) for the past six months.  
His subjective complaints were pain, weakness, stiffness, 
swelling, heat, redness, fatiguability and lack of endurance.  
He described symptoms at rest and on standing and walking.  
He described unstable ankles.  He could not walk at a fast 
pace.  There was positive swelling at the ankles.  He could 
not weight bear for long periods without pain.  The only form 
of treatment was in the form of pain medications consisting 
of Ibuprofen.  He also stated relief with rest, elevation and 
whirlpool.  Regarding periods of flare up, he reported pain 
with increased weightbearing rated at 9 out of 10, with 
duration for hours.  Precipitating factors were weightbearing 
and weather changes.  Alleviating factors were rest and 
elevation and Ibuprofen.  He could not stand for long periods 
and was often disabled when forced to weight bear for long 
hours.  He stated that he got 75 percent relief with current 
AFO's, however they limit his pace and have made him very 
weak.  He described falling about 10 feet due to slipping on 
wet pavement while refueling a plane in 1979 and denied any 
surgery.  

Regarding corrective devices, he stated that he benefited 
from custom molding orthotics since his injury.  He used them 
in combination with current AFO's.  He stated 50 percent 
relief with the orthotics and they were not as stable as the 
AFO's.  He stated that he could not work for more than eight 
hours a day.  He was a postal carrier, limited to sit down 
and desk jobs.  

On physical examination, there were no open lesions or 
lacerations on the bilateral feet.  Pedal pulses were 
palpable bilaterally.  There was positive edema, left ankle 
greater than the right.  There was a collapse of the medial 
arch bilateral upon weightbearing.  There was also bilateral 
lower extremity atrophy with muscle strength rated at +4/5 
bilateral all muscle components.  There was limited range of 
motion bilateral, with passive dorsiflexion to 90 degrees, 
knees extended less than 10 degrees, knees flexed negative 
anterior drawer.  Taylor tilt was symmetrical bilateral 
ankle.  There was pain in the lateral ankle with end 
inversion range of motion.  There was also pain upon end 
dorsiflexion range of motion bilateral ankle located at the 
anterior ankle.  There was a lack of propulsion, lack of 
medial arch support with fatigue and weakness bilateral lower 
extremity.  There was positive edema in bilateral ankles, 
left greater than right.  Bilateral ankles were painful upon 
passive inversion and dorsiflexion on range of motion.  
Again, there was a muscle strength rated at +4/5 bilateral 
lower extremity with noted atrophy of both limbs.  There was 
a propulsive gait with Burley heel off bilateral lower 
extremities.  There was bilateral pinch calluses along the 
hallux with excessive pronation noted during ambulation.  
There were no skin or vascular changes.  There was an 
inability to perform single heel raise due to weakness of the 
bilateral lower extremities.  There were no hammertoe or 
other deformities.  

For flatfoot on weightbearing alignment of the Achilles 
tendon, they were within normal limits, bilateral.  There was 
pain on palpation of the Achilles insertion, bilaterally.  
There was 2-3 degree valgus of the hindfoot fully correctible 
with manipulation.  There was collapse in the midfoot upon 
weightbearing bilateral both correctable with manipulation.  
Examination for hallux valgus was within normal limits.  The 
diagnoses were as follows:  Functional lateral ankle 
instability, flexible pes planus, rule out ankle degenerative 
joint disease, bilateral. 

Received in August 2005 were records of VA treatment for the 
veteran's bilateral pes planus condition between 1997 and 
1998.  Among these records were duplicates of the December 
1997 records.  Also included was a February 1988 X ray of the 
left foot, which was a negative study of a normal left foot.  
An X-ray of the right foot done the same day yielded an 
impression of essentially normal findings noted in relation 
to the right foot also.  An ossicle was likely present in 
relation to the lateral aspect of the right foot in the 
vicinity of the cuboid as above.  

Based on review of the evidence, the Board finds based on 
consideration of reasonable doubt, that the evidence more 
closely resembles the criteria for a 50 percent rating for 
the veteran's bilateral pes planus.  Specifically, the 
findings from the most recent VA examination show the 
symptoms attributable to the veteran's pes planus to more 
closely resemble a bilateral pes planus disability that is 
pronounced, thus warranting a maximum 50 percent rating.  

A pronounced disability is manifested by marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
Achillis on manipulation, not improved by orthopedic shoes or 
appliances.

Although not all of these manifestations were present, the 
findings from this examination warrant a higher rating under 
38 C.F.R. § 4.7.  Among the findings that suggest a 
pronounced pes planus disability warranting a 50 percent 
rating were the findings on physical examination that 
revealed as follows:  A collapse of the medial arch bilateral 
upon weightbearing; bilateral lower extremity; limited range 
of motion bilaterally; a lack of propulsion, lack of medial 
arch support with fatigue and weakness bilateral lower 
extremity.  Furthermore, the veteran described flare ups of 
pain with increased weightbearing rated at 9 out of 10, with 
duration for hours.  Precipitating factors for this severe 
pain were described as weightbearing and weather changes.  
Regarding corrective devices, he did not describe full relief 
due to such devices, but in the July 2000 VA examination, 
indicated that he got 75 percent relief with current AFO's, 
however they caused additional problems by limiting his pace 
and they made him very weak.  Given such problems it appears 
that his condition has not been improved by orthotics.   

In sum, the Board finds that the evidence supports a rating 
of 50 percent for the veteran's pes planus.  The Board notes 
that this is the maximum allowable scheduler evaluation 
applicable for the veteran's bilateral foot disability.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected pes planus disability 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards. See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected disability, as to render 
impractical the application of the regular schedular 
standards.  Although the veteran's job duties were shown to 
have been restricted due to his ongoing foot problems, he is 
not shown to be unemployable due to this disability.  The 
regular schedular standards and the rating currently 
assigned, adequately compensate the veteran for any adverse 
impact caused by his service-connected disability.  In light 
of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.






ORDER

An increased rating of 50 percent for bilateral pes planus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


